After a careful review of this case, the majority of the Court are of the opinion that the trial judge erred in directing a verdict in favor of the defendant. The judgment is reversed upon the authority of Gravette v. Turner, 77 Fla. 311,81 So. 476; Smith v. Burdine's Inc., 144 Fla. 500, 189 So. 223, 131 A.L.R. 115 and the cases therein cited; Williams v. Sauls, *Page 62 151 Fla. 270, 9 So.2d 369, and cases cited in the opinion in that case; Turner v. Modern Beauty Supply Company, 152 Fla. 3,10 So.2d 488, and Orr v. Avon Florida Citrus Corporation,130 Fla. 306, 177 So. 612.
Reversed and remanded.
CHAPMAN, C. J., BROWN, BUFORD and ADAMS, JJ., concur.
TERRELL, THOMAS and SEBRING, JJ., dissent.